                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                           Case No. 3:18-cr-00593-HZ

                                    Plaintiff,        ORDER GRANTING MOTION TO
                                                      REDUCE SENTENCE
                       v.

  KIMBERLY JONES,

                                 Defendant.

HERNA..NDEZ, Chief Judge:

       This matter is before the Court on a joint motion to reduce sentence pursuant to 18 U.S.C.

§ 3582(c)(l)(A)(i). Based on the filings to date and the agreement of the parties, and after full

consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that extraordinary

and compelling reasons warrant a reduction of defendant's sentence to time served, effective 72

hours after the entry of an amended judgment. The Court concludes that the defendant's release

pursuant to this order will not pose a danger to any other person or the community. This sentence

reduction is consistent with the currently applicable U.S. Sentencing Commission policy

statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith amending the term of imprisonment to time served, effective 72

hours after the entry of the amended judgment.

       Dated this   ao    day of May, 2021.


                                              &re.a~
                                          4:ron.Marco H ernandez l
                                           Chief United States District Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
